Title: From Thomas Jefferson to Edmund Bacon, 29 March 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Washington Mar. 29. 08.
                  
                  I send by post some Beny seeds which I must pray you to plant. take any open space in the South orchard, and prepare it as you would do for wheat, smoothing it with a harrow after it is ploughed. Then at about every 12.I. in a row drop a few seeds by hand, and just cover them—the rows are to be 3. f. apart. about half an acre will suffice altho the seed now sent would plant a great deal more. I tender you my best wishes.
                  
                     Th: Jefferson 
                     
                  
               